Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
	Reasons for Allowance
Claims 1, 4-14 and 21-28 are allowed
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 1, 9 and 21.  Specifically for claim 1, forming a passivation layer over a conductive pad and then patterning said passivation layer to form a first opening directly over the conductive pad, leaving some of the passivation layer to remain between the opening and the conductive pad.  A sacrificial layer is then deposited over the passivation layer and fills the first opening.  Next, the sacrificial layer is patterned to form a second opening directly over the conductive pad; the second opening is smaller than the first so that the sacrificial layer is between the opening and the sidewalls of the passivation film.  A conductive layer is deposited over the sacrificial layer and fills the second opening.  The conductive layer is then etched to form elongated segments of the conductive layer.  Next, an etch is performed into the passivation layer using the sacrificial layer and the conductive layer as a mask to extend the second opening of the conductive layer to the conductive pad.  A conductive bump is then formed in the second opening and is laterally separated from the sacrificial layer by the elongated segments.  Finally, the sacrificial layer is removed after forming the conductive bump.

Specifically for claim 21, a passivation film is deposited to cover a copper pad.  A first opening is formed into the passivation film, the first opening subsequently filled with a sacrificial layer.  A second etch is used to form a second opening within the sacrificial film so that a portion of the sacrificial film remains between the second opening and the first passivation film.  The bottom surfaces of the sacrificial film are recessed relative to the top surface of the first passivation film.  Conductive sidewall spacers are then formed within the second opening along the sidewalls of the sacrificial film.  Next, a nickel layer is deposited on the copper pad, the nickel layer contacts the sidewall spacers and partially fills the second opening.  A gold layer is then deposited on top of the nickel layer.  The distance between the copper pad the nickel layer is less than or equal to the distance between the copper pad and the conductive sidewall spacer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH K SALERNO/           Examiner, Art Unit 2814